Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of the Claims
	Acknowledgement is hereby made of receipt and entry of the communication filed 30 April, 2022. Claims 1-15 were cancelled without prejudice or disclaimer and new claims 16-35 submitted. Claims 16-35 are currently under examination.

37 C.F.R. § 1.98
	The information disclosure statement filed 30 April, 2020, has been placed in the application file and the information referred to therein has been considered. Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement (e.g., see ppl. 44-47). 37 C.F.R. § 1.98(b) requires a list of all patents, publications, applications, or other information submitted for consideration by the Office, and M.P.E.P. § 609.04(a), subsection I. states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

37 C.F.R. § 1.84
Acknowledgement is hereby made of receipt and entry of the drawings filed on 30 April, 2020, which are deemed to be acceptable.
Claim Objections
Claim 16 is objected to because of the following informalities: the claim references a “second Paramyxoviridae envelope protein that has fusion activity; said tagged polypeptide” which should read “second Paramyxoviridae envelope protein that has fusion activity; and said tagged polypeptide”.  Appropriate correction is required.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-34 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
Claim 16 is directed toward a combination of reagents that includes a pseudotyped viral vector particle or virus-like particle, comprising a first Paramyxoviridae envelope protein that has antigen-binding activity, wherein the first envelope protein is a Pararmyxoviridae protein G, HN or H that does not interact with at least one of its native receptors, fused at its ectodomain to a polypeptide comprising an antigen binding domain that specifically binds to a tag of a tagged polypeptide. This claim is confusing because the precise structure of the modified envelope protein is not readily manifest. It is not clear where the tag-specific antigen binding domain is located. For instance, the MV H protein comprises a cytoplasmic domain (1-37 aa), transmembrane domain (38-58 aa), and ectodomain (59-617 aa). Is the antigen binding domain fused at the terminus of the ectodomain or is it inserted somewhere within the ectodomain? Appropriate correction and clarification are required.
Claim 27 is vague and indefinite for referencing a label moiety that is a “naturally-occurring molecule”. The structure of this moiety is not readily manifest. Appropriate correction is required.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
Claims 16-35 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Amgen, Inc. v. Sanofi, 872 F.3d 1367, 124 U.S.P.Q.2d 1354 (Fed. Cir. 2017). AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 111 U.S.P.Q.2d 1780 (Fed. Cir. 2014). Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920, 69 U.S.P.Q.2d 1886, (Fed. Cir. 2004). Enzo Biochem, Inc. v. Gen-Probe, Inc., 296 F.3d 1316, 63 U.S.P.Q.2d 1609, (Fed. Cir. 2002). Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 U.S.P.Q.2d 1398, (Fed. Cir. 1997). Fiers v. Revel Co., 984 F.2d 1164, 25 U.S.P.Q.2d 1601, (Fed. Cir. 1993). Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 U.S.P.Q.2d 1016, (Fed. Cir. 1991). In re Rasmussen, 650 F.2d 1212, 211 U.S.P.Q. 323 (C.C.P.A. 1981). In re Wertheim, 541 F.2d 257, 191 U.S.P.Q. 90 (C.C.P.A. 1976).
	The crux of the statutory requirement governing written description is whether one skilled in the art, familiar with the practice of the art at the time of the filing date, could reasonably have found the later claimed invention in the specification as filed. In re Kaslow, 707 F.2d 1366, 1375, 217 U.S.P.Q. 1089, 1096 (Fed. Cir. 1983). In re Wilder, 736 F.2d 1516, 1520 222 U.S.P.Q. 349, 372 (Fed. Cir. 1984, cert. denied, 469 U.S. 1209 (1985). Texas Instruments, Inc. v. International Trade Comm’n, 871 F.2d 1054, 1063, 10 U.S.P.Q.2d 1257, 1263 (Fed. Cir. 1989). Moreover, the courts have stated that the evaluation of written description is highly fact-specific, and that broadly articulated rules are inappropriate. In re Wertheim, 541 F.2d 257, 263, 191 U.S.P.Q. 90, 97 (C.C.P.A. 1976). In re Driscoll, 562 F.2d 1245, 1250, 195 U.S.P.Q. 434, 438 (C.C.P.A. 1977). It is also important to remember that the true issue in question is not whether the specification enables one of ordinary skill in the art to make the later claimed invention, but whether or not the disclosure is sufficiently clear that those skilled in the art will conclude that the applicant made the invention having the specific claim limitations. Martin v. Mayer, 823 F2d 500, 505, 3 U.S.P.Q.2d 1333, 1337 (Fed. Cir. 1987).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 U.S.P.Q.2d 1961, 1966 (Fed. Cir. 1997). The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 U.S.P.Q.2d 1895, 1905 (Fed. Cir. 1996).
The claims are broadly directed toward a combination of reagents that includes: (i) a pseudotyped viral vector particle or virus-like particle, comprising: (a) a first Paramyxoviridae envelope protein that has antigen-binding activity, wherein the first envelope protein is a Pararmyxoviridae protein G, HN or H that does not interact with at least one of its native receptors, fused at its ectodomain to a polypeptide comprising an antigen binding domain that specifically binds to a tag of a tagged polypeptide, and (b) a second Paramyxoviridae envelope protein that has fusion activity; and (ii) said tagged polypeptide; wherein contacting a target cell with said viral vector particle or virus-like particle in the presence of said tagged polypeptide results in transduction of the target cell by the viral vector or uptake of the virus-like particle into the target cell. Claim 27 further defines the tagged polypeptide as an antigen binding moiety (ABM). wherein the tag of said tagged polypeptide is a linker/label epitope (LLE) of a target cell binding molecule (TCBM) that comprises: (i) an antigen binding moiety (ABM), wherein said ABM binds specifically to said antigen expressed on the surface of said target cell, (ii) a label moiety (LaM), wherein said LaM is a naturally occurring molecule in a subject or a derivative thereof, and (iii) a linker moiety (LiM) conjugating said ABM and said LaM, thereby forming a linker/label epitope (LLE), wherein said antigen binding moiety that specifically binds to said tag is a linker/label epitope (LLE) binding domain, wherein said LLE binding domain binds said LLE with a higher preference than said naturally occurring molecule. Claim 35 is directed toward a transduction method utilizing the compositions of claim 1.
The claim breadth encompasses an inordinate number of species. First, the claims are directed toward any given viral vector particle or virus-like particle. They are not directed toward any particular virus or viral expression system. The claims clearly encompass a large genus of viruses including, inter alia, retroviruses, adenoviruses, herpesviruses, polioviruses, alphaviruses, and other sundry viruses. Second, the claims are directed toward any modified Paramyxoviridae envelope that does not recognize its cognate receptor. The Paramyxoviridae family comprises at least 72 members and comprises four subfamilies and 16 genera (Rima et al., 2019; Azarm and Lee, 2020; Navaratnarajah et al., 2020). Third, many of the host cell receptors for these various paramyxoviruses remain to be elucidated. While the receptors for MV and NiV have been identified, many other members use sialic acids as a receptor. The types of moieties these acids are attached to remains to be identified. Moreover, it is not readily manifest which amino acids should be modified in H, HN, or G to produce a “blind” virus that does not recognize its cognate receptor. Fourth, concerning the tagged polypeptide, the claims simply specify the tagged polypeptide binds to an antigen on the cell surface. Said antigens may be chosen from, but are not limited to, TCR, CD3, CD4, CD8, CD25, CD62L, CD69, CD137, CD44, CD45RA, CD45RO, CD137, CD152, CD154, CCR5, CCR7, PD-1, CTLA-4, CD105, NKR-PlA, CD56, NCAM-1, CD57, CD14, CD16, CD19, CD20, CD30, CD34, CD133, CD38, BDCA-1, BDCA-2, BDCA-3, GM-CSF, CD11b, A2B5, ACSA-2, GLAST, AN2, CX3CR1, 04, CD15, CD11, CD144, SSEA-4, TRA- 1 CD33 (Siglec-3), CD123 (IL3RA), CD135 (FLT-3), CD44 (HCAM), CD44V6, CD47, CD184 (CXCR4), CLEC12A (CLL1), LeY, FRO, MICA/B, CD305 (LAIR-1), CD366 (TIM- 3), CD96 (TACTILE), CD29 (ITGB1), CD47 (IAP), CD66 (CEA), CD 112 (Nectin2), CD 117 (c-Kit), CD146 (MCAM), CD155 (PVR), CD171 (LICAM), CD221 (IGF1), CD227 (MUC1), CD243 (MRD1), CD246 (ALK), CD271 (LNGFR), GD2, and EGFR (see specification, pp. 19-20). Fifth, the disclosure fails to provide adequate guidance pertaining to the structure of the antigen binding domain attached to the H, HN, or G protein. Sixth, the disclosure fails to provide adequate guidance pertaining to the structure of the antigen binding domain attached to the tagged polypeptide. Concerning these last two items, what is the structure and binding specificity of any given antibody? Finally, the claims only provide a limited number of examples involving MV H-scFv (anti-biotin) protein and anti-CD20-biotin tagged polypeptide. A Nipah G-scFv (anti-biotin) protein and anti-CD20-biotin tagged polypeptide was also generated (although there was no data pertaining to transduction efficiency).
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. § 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 U.S.P.Q.2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. Accordingly, when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude that Applicant was not in possession of a sufficient number of species to support the claimed breadth.

Scope of Enablement
Claim 16-35 are rejected under 35 U.S.C. § 112(a), because the specification does not reasonably enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The claims are broadly directed toward a combination of reagents that includes: (i) a pseudotyped viral vector particle or virus-like particle, comprising: (a) a first Paramyxoviridae envelope protein that has antigen-binding activity, wherein the first envelope protein is a Pararmyxoviridae protein G, HN or H that does not interact with at least one of its native receptors, fused at its ectodomain to a polypeptide comprising an antigen binding domain that specifically binds to a tag of a tagged polypeptide, and (b) a second Paramyxoviridae envelope protein that has fusion activity; and (ii) said tagged polypeptide; wherein contacting a target cell with said viral vector particle or virus-like particle in the presence of said tagged polypeptide results in transduction of the target cell by the viral vector or uptake of the virus-like particle into the target cell. Claim 27 further defines the tagged polypeptide as an antigen binding moiety (ABM). wherein the tag of said tagged polypeptide is a linker/label epitope (LLE) of a target cell binding molecule (TCBM) that comprises: (i) an antigen binding moiety (ABM), wherein said ABM binds specifically to said antigen expressed on the surface of said target cell, (ii) a label moiety (LaM), wherein said LaM is a naturally occurring molecule in a subject or a derivative thereof, and (iii) a linker moiety (LiM) conjugating said ABM and said LaM, thereby forming a linker/label epitope (LLE), wherein said antigen binding moiety that specifically binds to said tag is a linker/label epitope (LLE) binding domain, wherein said LLE binding domain binds said LLE with a higher preference than said naturally occurring molecule. Claim 35 is directed toward a transduction method utilizing the compositions of claim 1.
The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
1)	The claim breadth encompasses an inordinate number of viruses. The Paramyxoviridae encompass a large genus of viruses that comprise at least 72 members and comprise four subfamilies and 16 genera (Rima et al., 2019; Azarm and Lee, 2020; Navaratnarajah et al., 2020). Many of these viruses are genotypically and phenotypically distinct. Many of the receptor structures for these isolates are still being elucidated.
2)	The claim breadth encompasses an inordinate number of antigen-binding domains fused to both the H, HN, or G envelopes, as well as, the tagged polypeptide. The antigen-binding domain on the tagged polypeptide may bind to a target cell antigen. Representative antigens include TCR, CD3, CD4, CD8, CD25, CD62L, CD69, CD137, CD44, CD45RA, CD45RO, CD137, CD152, CD154, CCR5, CCR7, PD-1, CTLA-4, CD105, NKR-PlA, CD56, NCAM-1, CD57, CD14, CD16, CD19, CD20, CD30, CD34, CD133, CD38, BDCA-1, BDCA-2, BDCA-3, GM-CSF, CD11b, A2B5, ACSA-2, GLAST, AN2, CX3CR1, 04, CD15, CD11, CD144, SSEA-4, TRA- 1 CD33 (Siglec-3), CD123 (IL3RA), CD135 (FLT-3), CD44 (HCAM), CD44V6, CD47, CD184 (CXCR4), CLEC12A (CLL1), LeY, FRO, MICA/B, CD305 (LAIR-1), CD366 (TIM- 3), CD96 (TACTILE), CD29 (ITGB1), CD47 (IAP), CD66 (CEA), CD 112 (Nectin2), CD 117 (c-Kit), CD146 (MCAM), CD155 (PVR), CD171 (LICAM), CD221 (IGF1), CD227 (MUC1), CD243 (MRD1), CD246 (ALK), CD271 (LNGFR), GD2, and EGFR (see specification, pp. 19-20).
3)	The disclosure fails to provide adequate guidance pertaining to the identification of suitable antigen-binding molecules. The disclosure fails to provide the binding specificity and VH and VL coding sequences for any given antigen-binding molecule.
4)	The disclosure fails to provide adequate guidance pertaining to those mutations that produce a “blind” paramyxovirus envelope protein. Considering that the precise structure of many paramyxovirus cognate receptors remains to be identified, it is not readily manifest which mutations are necessary in any given H, HN, or G protein to produce a “blind” envelope.
5)	The disclosure only provides a limited number of working embodiments. One example involved the generation of a MV H-scFv (anti-biotin) fusion protein and anti-CD20-biotin tagged polypeptide. Another example involved a Nipah G-scFv (anti-biotin) protein and anti-CD20-biotin tagged polypeptide. However the transduction efficiency was not reported.
6)	The prior art is relatively unpredictable. As set forth supra, many of the receptors remained to be identified for the large genus of paramyxoviruses encompassed by the claim language (Navaratnarajah et al., 2020). Moreover, the location of the antibody with respect to the H, HN, or G protein also appears to be important with respect to transduction efficiency (see examples). It is also not readily manifest how the skilled artisan would be able to practice the claimed method in vivo. Such a method would require administration of the tagged polypeptide along with the viral vector or VLP and targeting of both compositions to the target cell of interest. A claim directed toward an in vitro or ex vivo method would be more appropriate.
	Accordingly when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude that undue experimentation would be required to practice the claimed invention.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
24 September, 2022